Citation Nr: 1620711	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), psychosis not otherwise specified (NOS), paranoid disorder, and depression NOS.

2.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected laceration of the right leg.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, to include as secondary to a right leg disability, and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability, to include as secondary to a right leg disability, and, if so, whether service connection is warranted.  




REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2015 Travel Board hearing.  A transcript of this hearing is of record.  At the hearing the Veteran appeared before the VLJ with another attorney, Angie Lowe, to represent him.  Angie Lowe is not listed on the Veteran's 21-22a (Power of Attorney) and the Veteran did not indicate that he had changed representation.  However, the attorney is a member of the same law firm as the Veteran's current representative, Heather E. Vanhoose.  As the Veteran was willing to proceed with the hearing with another attorney of the same law firm, the Board finds no prejudice to the Veteran, and will proceed to adjudicate his claims without seeking additional consent.  

On the record of the hearing, the Veteran withdrew his appeal regarding the issue of entitlement to a higher than 10 percent evaluation for laceration of the right leg.  Thus, that issue is no longer on appeal before the Board.  38 C.F.R. § 20.204 (2015).  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, psychosis NOS, paranoid disorder, and depression NOS; entitlement to service connection for a right leg disability, to include as secondary to service-connected laceration of the right leg; entitlement to service connection for a low back disability, to include as secondary to a right leg disability; and entitlement to service connection for a right hip disability, to include as secondary to a right leg disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

The issue of entitlement to service connection for a left hip disability, to include as secondary to a right leg disability, has been raised by the record at a November 2015 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied claims for service connection for  low back and right hip disabilities, to include as secondary to right leg numbness; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the final May 2006 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for low back and right hip disabilities, to include as secondary to a right leg disability.

CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the claims for service connection for  low back and right hip disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claims for entitlement to service connection for low back and right hip disabilities, to include as secondary to a right leg disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the Board's favorable decision in granting the petition to reopen the claims for entitlement to service connection for low back and right hip disabilities, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2006 rating decision, the RO denied the Veteran's claims for service connection for a low back disability and for a right hip disability.  In May 2006, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claims was received within one year of the May 2006 rating decision.  Therefore the May 2006 rating decision is final.  

In the May 2006 rating decision, the RO denied the Veteran's claim for service connection for a low back disability, because the Veteran did not present evidence that his low back disability was etiologically related to his active duty service, or that it was caused or aggravated by a service-connected disability.  In addition, the RO found that the Veteran did not present evidence that his right hip disability was etiologically related to his active duty service, or that it was caused or aggravated by a service-connected disability.  The evidence of record at the time of the decision consisted of service treatment records (STRs), VA treatment records from January 2004 to April 2005, April 2006 VA spine and hip examinations, and lay statements.  

Since the Veteran's last prior final denial in May 2006, the record includes an August 2010 VA peripheral nerves examination, outpatient VA treatment records from January 2006 to February 2016, and a November 2015 Board hearing transcript.  

At his November 2015 Board hearing, the Veteran, responding to an inquiry into whether he had received any private treatment for his leg, testified that "I went to one doctor from my Social Security Disability and he said man, that scar badly was cut.  It has, it throws your whole body out of kilter."  Upon further questioning about his back and hip claims, the Veteran explained that he believed that his back and hip problems were caused by the problems with his right leg.  The Board acknowledges that the Veteran has made similar allegations that his back and hip disabilities were due to his right leg at the time of his May 2006 rating decision.  Nevertheless, the Board finds that the Veteran's hearing testimony that a doctor, who evaluated him as part of his Social Security disability claim, told him essentially that his right leg laceration has affected his whole body, suggests that there is potentially relevant evidence available to substantiate the Veteran's claims.  The Board finds that the hearing testimony is new, as it was not previously of record, and tends to prove a previously unestablished fact necessary to substantiate the underlying claims of service connection.  The Veteran's testimony will be presumed credible for the purpose of reopening the claims.  Consequently, the claims of entitlement to service connection for a low back disability and a right hip disability are reopened.  


ORDER

New and material evidence has been received, and the petition to reopen a claim for entitlement to service connection for a low back disability, to include as secondary to a right leg disability, is granted, to this extent only.  

New and material evidence has been received, and the petition to reopen a claim for entitlement to service connection for a right hip disability, to include as secondary to a right leg disability, is granted, to this extent only.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Psychiatric Condition/PTSD

The Veteran has claimed service connection for PTSD, however, the Board has recharacterized the scope of his mental health claim to broadly encompass all of the Veteran's reported symptoms and his diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record shows that the Veteran has diagnoses for psychosis NOS, paranoid disorder and depression NOS.  See May 2009 VA Mental Health Treatment Plan Note and May 2010 VA Psychiatry Note.  

At his November 2015 Board hearing, the Veteran testified as to multiple traumatic events during his active duty service that he argues have caused him to develop his current mental health problems.  He also provided a new stressor.  He stated that in the summer of 1974, 1975 or 1976, at Fort Hood, the battalion participated in a training event during which an individual was killed.  As for the time frame, it cannot be summer of 1976 since the Veteran separated from service in January 1976.  His personnel records show he was at Fort Hood from July 1974 to April 1975.  Therefore, if the incident occurred in the summer, it had to be in 1974.    
He states although he does not recall the person's name, he would have been either with the Veteran's unit (Company B, 1st Battalion, 41st Infantry) or 1st Battalion, 50th Infantry. 

The Veteran's 2009 stressor statement indicated that while he was in Korea in December 1973 to January 1974, there was a large number of North Koreans killed along the DMZ during a one-day period.  He states this was while his MOS was 64C, which his personnel records indicate was a light vehicle driver, with the 4/7 Cavalry, 2nd Infantry.  Since he has identified a 60-day time period, the unit records can be obtained which could potentially corroborate hostile interaction with North Korean individuals.  

The third stressor the Veteran testified about involved solders being killed during a repelling accident between September and October 1973.  He had previously stated this incident occurred while he was assigned to the HHA Company, 2nd Infantry, in Korea.  The RO requested the Joint Services Record Research Center conduct an investigation to confirm the occurrence of this incident, but they reported that following extensive research, the event could not be confirmed in official military records.  Therefore, no further action can be taken with respect to this stressor. 


Right Leg Condition

In addition, the Veteran is seeking service connection for a right leg disability.  He explained that shortly after he was discharged, he experienced a snap in his right leg.  Since then, the Veteran said his right "lower leg is completely asleep when I am walking my leg will go out....I cannot walk straight anymore."  See November 1987 statement.  He testified that shortly after service, he went to the VA in Winston-Salem and told them about problems with his leg.  In his prior claim, in 1987, he stated this treatment had occurred between 1978 and 1980.  The claims file contains the report of a VA examination done in 1980, in connection with his first claim, and the Board concludes this is likely the "treatment" the Veteran is referencing, since one of his complaints at the hearing was that a chest x-ray was done but he was complaining about his leg, and the examination report includes a chest x-ray.  If the Veteran received outpatient treatment, as opposed to this examination, he should immediately notify the RO of such, so that a search can be made of VA outpatient records.  

At his November 2015 Board hearing, the Veteran described his symptoms as numbness and pain that started in his toe, went up into his leg and into his knee and back.  He also described having a stabbing pain in his shin.  The Veteran believes that his right leg symptoms, which have been variously diagnosed as neuropathy, possibly related to his diabetes, and radiculopathy, stemmed from his 1975 in-service right leg injury for which he was service-connected for laceration of the right leg.  

As previously stated, the Veteran's VA treatment records show that he has received diagnoses for neuropathy and radiculopathy related to his right leg.  See August 2008 and January 2010 VA Primary Care Notes.  At his August 2010 VA examination, the examiner found that the Veteran had a normal peripheral nerves examination, therefore no etiological opinion was provided.  However, subsequent VA treatment records refer to diagnoses for "uncontrolled diabetes mellitus/neuropathy" without any complaints for right leg symptoms noted.  See October 2011, August 2013, June 2014, January 2015, and September 2015 VA Primary Care Notes.  There appears to be conflicting medical evidence as to whether the Veteran has a current diagnosis for peripheral neuropathy of the right leg.  Moreover, as discussed above, the Veteran testified that he had received an evaluation for his right leg as part of his Social Security Administration (SSA) disability claim.  No SSA records have been associated with the record.  As these records may provide evidence to substantiate the Veteran's claim, on remand, the AOJ should request any available SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, on remand, the Veteran should be afforded an addendum VA opinion to determine whether the Veteran's right leg neuropathy is etiologically related to his active duty service, or his service-connected laceration of the right leg.  


Low Back and Right Hip

Finally, the Veteran is seeking service connection for low back and right hip disabilities.  At his Board hearing, the Veteran clarified that his disabilities were secondary to his currently nonservice-connected right leg disability.  The determination of the service connection claim for a right leg disability may affect the outcome of the service connections claims for low back and right hip disabilities.  Accordingly, the issues are inextricability intertwined, and the Veteran's service connection claims for a low back disability and right hip disability cannot be decided until his service connection claim for a right leg disability has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Contact JSRRC and request:
* unit records for the 4/7 Cavalry, 2nd Infantry from December 1973 to January 1974 OR that research be conducted to verify involvement by this unit during this time period in hostile activities with North Koreans along the DMZ
* that research be conducted to verify the accidental death of an individual assigned to 1st Battalion, 41st Infantry or 1st Battalion, 50th Infantry at Fort Hood in summer 1974. 

2.  Obtain all of the Veteran's outstanding treatment records, including Salisbury VAMC treatment records from March 2016 to the present.  

3.  Ask the Veteran to complete a release authorizing VA to obtain his medical records from Carolina Medical Center records and records from Dr. Earl Epps.  Request the records, and if they are not obtained, provide the Veteran with notice of that fact and give an opportunity to submit the records.  

4.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  

5.  Only after obtaining the above VA, private and SSA medical records, to the extent available, then obtain an addendum VA opinion to determine whether any current right leg disability is etiologically related to the Veteran's active duty service or to a service-connected disability.  Provide the examiner with the claims file, including a copy of this REMAND.  An examination should be arranged if the examiner deems it necessary to render the requested opinion.

After reviewing the claims file, the examiner should provide an opinion regarding:

a.  whether it is at least as likely as not (50 percent probability or more) that any current right leg disability is etiologically related to an in-service injury, disease, or event, to include the 1975 in-service right leg injury.  The examiner should consider not only the Veteran's testimony about the right leg symptoms he had long before he developed diabetes, but also the 1980 VA examination report and the statement he made to VA in November 1987 about symptoms he had experienced. 

b.  whether it is at least as likely as not (50 percent probability or more) that any current right leg disability was caused or aggravated by the Veteran's service-connected laceration of the right leg.  

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve and return to the previous baseline level of disability.

The complete rationale for all opinions expressed must be provided.  

 6.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should provide a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


